EXHIBIT 11
4:17 PM                                                                                                   Northstar Commercial Partners
02/06/20
                                                                                                             Vendor QuickReport
                                                                                                                  All Transactions



                             Type         Date       Num                                                  Memo                                       Account              Clr             Split     Amount

    Villanova Trust
                      Bill Pmt -Check   03/07/2018   wire   Referral Fee Sterling                                                         Citywide Banks - WDC Holdings        Accounts Payable     -50,000.00
                      Bill              03/08/2018          Referral Fee Sterling                                                         Accounts Payable                      Referral Fee         -50,000.00
                      Bill              05/01/2018          Quail Ridge Lease Commission                                                  Accounts Payable                      Leasing Fee         -382,500.00
                      Bill Pmt -Check   05/01/2018   wire   Quail Ridge Lease Commission                                                  Citywide Banks - WDC Holdings        Accounts Payable    -382,500.00
                      Bill              05/07/2018          Dulles Lease Commission                                                       Accounts Payable                      Leasing Fee         -281,350.00
                      Bill Pmt -Check   05/07/2018   wire   Dulles Lease Commission                                                       Citywide Banks - WDC Holdings        Accounts Payable    -281,350.00
                      Bill              07/30/2018          Quail and Dulles Paid in Full                                                 Accounts Payable                      -SPLIT-            -1,447,614.50
                      Bill Pmt -Check   07/30/2018   wire   Quail and Dulles Paid in Full                                                 Citywide Banks - WDC Holdings        Accounts Payable   -1,447,614.50
                      Bill              10/02/2018          Quail Development & Leasing fee                                               Accounts Payable                      -SPLIT-            -1,297,011.18
                      Bill Pmt -Check   10/02/2018   wire   Quail Development & Leasing fee                                               Citywide Banks - WDC Holdings        Accounts Payable   -1,297,011.18
                      Bill              11/07/2018          Manassas Development Fee                                                      Accounts Payable                      Development Fee     -122,319.64
                      Bill Pmt -Check   11/07/2018   wire   Manassas Development Fee                                                      Citywide Banks - WDC Holdings        Accounts Payable    -122,319.64
                      Bill              12/07/2018          Dulles Leasing Fee/Manassas Leasing-Dev Fee                                   Accounts Payable                      -SPLIT-            -1,061,160.08
                      Bill Pmt -Check   12/07/2018   wire   Dulles Leasing Fee/Manassas Leasing-Dev Fee                                   Citywide Banks - WDC Holdings        Accounts Payable   -1,061,160.08
                      Bill              05/30/2019          Final Dulles Leasing Fee                                                      Accounts Payable                      Leasing Fee         -150,000.00
                      Bill Pmt -Check   06/07/2019   wire   Final Dulles Leasing Fee                                                      Citywide Banks - WDC Holdings        Accounts Payable    -150,000.00
                      Bill              08/07/2019          Manassas Leasing Fee                                                          Accounts Payable                      Leasing Fee         -321,028.44
                      Bill Pmt -Check   08/07/2019   wire   Manassas Leasing Fee                                                          Citywide Banks - WDC Holdings        Accounts Payable    -321,028.44




                                                                                                                                                                                                                   Page 1 of 1
